Plaintiff in error, Sanders Sancho, was convicted of forgery in the second degree, and was sentenced to imprisonment for the term of one year in the penitentiary. From the judgment rendered on the verdict an appeal by case-made was perfected, April 23, 1926.
Suggestion of the death of plaintiff in error has been made and his counsel of record has filed a motion to abate, setting forth the death of plaintiff in error.
In a criminal action, the purpose of the proceedings being to punish the defendant in person, the action must necessarily abate upon his death. It is therefore considered and adjudged that the proceedings in the above entitled and numbered cause, and especially on the judgment appealed from, do abate and cause remanded to the district court of Seminole county with direction to enter its appropriate order to that effect.
EDWARDS and DAVENPORT, JJ., concur. *Page 350